Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .	
				DETAILED ACTION
The office acknowledges Applicants’ filing of the claims dated 6/19/2020. Claims 1-20 are pending. This application filed 06/19/2020 is a continuation in part of PCT/AU2018/051383, filed 12/21/2018, claims foreign priority to 2017905151, filed 12/22/2017.
				Restriction/Election
				Election of Species
The instant claims are drawn to the following methods and intrauterine device.

    PNG
    media_image1.png
    127
    655
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    59
    652
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    71
    659
    media_image3.png
    Greyscale

This application contains claims directed to the following patentably distinct species (i) types of pain or specific organ related pain (ii) agent that reduces activation of the innate immune system (iii) device used to release an agent. The species are independent or distinct because the agents can be different with different structures 
In the instant case, the agent that reduces activation of the innate immune system can be any agent including but not limited to inhibitor of a Toll- like receptor (TLR), a C-type lectin receptor (CLR), a NOD-like receptor (NDR), a RIG-1-like receptor (RIG-1 receptor) and/or an MDA-5 receptor, inhibitor of one or more of TLR2, TLR3, TLR4, TLR5, TLR8, TLR9, Dectin-ia, Dectin-1b, Mincle, NOD-1, NOD-2, RIG-1 and MDA-5. There are different types of pain and also pain associated with different organs. As to the device the agent can be released by several types of devices, e.g. topically using a roller, electrotherapy devices, implantable devices, shockwave therapy device, intrauterine etc. The species are independent or distinct for the reasons discussed above. In addition, these species are not obvious variants of each other based on the current record.
MPEP 809.02(d) states "[w]here only generic claims are presented, no restriction can be required except in those applications where the generic claims recite such a multiplicity of species that an unduly extensive and burdensome search would be necessary if all claimed species were to be examined simultaneously.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: (i) due to their mutually exclusive characteristics (ii) the species require a different field of search (e.g., searching different classes/subclasses or electronic resources, and/or employing different search queries)', and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. § 101 and/or 35 U.S.C. § 112(a).

Applicants are required to elect a single species of (i) specific pain type, e.g. pelvin pain (ii) agent that reduces activation of the innate immune system. e.g., amytriptyline (iii) device used to release an agent, e.g. intrauterine device.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.

A telephone call to request an oral election was not made because of the complex nature of claims. See MPEP § 812.01.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UMAMAHESWARI RAMACHANDRAN whose telephone number is (571)272-9926.  The examiner can normally be reached on M-F- 8:30-5:00 PM (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 5712720806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Umamaheswari Ramachandran/Primary Examiner, Art Unit 1627